Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel E. Vaughanon 05/08/2022.
The application has been amended as follows: 

1.	(Currently amended) A method for automatically resolving a customer request, comprising:
receiving a customer request; 
segmenting the customer request into customer request sentences; 
encoding each customer request sentence with information sequentially collected from previously observed sentences;
using the encodings to determine probabilities that measure importance of the customer request sentences;
extracting relevant sentences from the customer request based on the probabilities; 
forming an extracted-sentence customer request embedding from embeddings for the extracted relevant customer request sentences; 
using the extracted-sentence customer request embedding to select an agent response from a set of possible agent responses based on comparisons between the extracted-sentence customer request embedding and embeddings for the set of possible agent responses; 
presenting the selected agent response to the customer to facilitate resolving the customer request;
receiving feedback indicating whether or not the selected agent response was helpful in resolving the customer request; and
using a contrastive loss, which includes components from both positive and negative predictions, to guide a training process for a model that is used to select the relevant sentences from a customer request.


2.	(Previously presented) The method of claim 1, wherein:
the method uses a combination of a recurrent neural network (RNN), a feed-forward network, and Sparsemax while determining the probabilities for the customer request sentences; and
the method uses a convolutional neural network (CNN) while forming the extracted-sentence customer request embedding from the embeddings for the extracted relevant customer request.


3.	(Previously presented) The method of claim 1, wherein the method further comprises forming an embedding for a new agent response by:
receiving the new agent response, which is responsive to a customer request;
segmenting the new agent response into new agent response sentences;
embedding the new agent response sentences to produce corresponding new agent response sentence embeddings; and
forming a new agent response embedding from the new agent response sentence embeddings.


4.	(Original) The method of claim 1, wherein the method further comprises training a model, which is used to select agent responses, based on a training data set comprising a set of customer requests and a set of associated agent responses.


5.	(Canceled)


6.	(Original) The method of claim 1, wherein the agent response comprises one or more of:
a responsive textual communication drafted by an agent; and
a responsive article.


7.	(Previously presented) The method of claim 1, wherein the customer request includes a question from the customer about a product or a service used by the customer.


8.	(Original) The method of claim 1, wherein the customer request comprises a ticket associated with a customer issue in a help center ticketing system.


9.	(Currently amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for automatically resolving a customer request, the method comprising:
receiving a customer request; 
segmenting the customer request into customer request sentences; 
encoding each customer request sentence with information sequentially collected from previously observed sentences;
using the encodings to determine probabilities that measure importance of the customer request sentences;
extracting relevant sentences from the customer request based on the probabilities; 
forming an extracted-sentence customer request embedding from embeddings for the extracted relevant 
using the extracted-sentence customer request embedding to select an agent response from a set of possible agent responses based on comparisons between the extracted-sentence customer request embedding and embeddings for the set of possible agent responses; 
presenting the selected agent response to the customer to facilitate resolving the customer request;
receiving feedback indicating whether or not the selected agent response was helpful in resolving the customer request; and
using a contrastive loss, which includes components from both positive and negative predictions, to guide a training process for a model that is used to select the relevant sentences from a customer request. 


10.	(Previously presented) The non-transitory computer-readable storage medium of claim 9, wherein:
the method uses a combination of a recurrent neural network (RNN), a feed-forward network, and Sparsemax while determining the probabilities for the customer request sentences; and
the method uses a convolutional neural network (CNN) while forming the extracted-sentence customer request embedding from the embeddings for the extracted relevant customer request sentences.


11.	(Previously presented) The non-transitory computer-readable storage medium of claim 9, wherein the method further comprises forming an embedding for a new agent response by:
receiving the new agent response, which is responsive to a customer request;
segmenting the new agent response into new agent response sentences;
embedding the new agent response sentences to produce corresponding new agent response sentence embeddings; and
forming a new agent response embedding from the new agent response sentence embeddings.


12.	(Original) The non-transitory computer-readable storage medium of claim 9, wherein the method further comprises training a model, which is used to select agent responses, based on a training data set comprising a set of customer requests and a set of associated agent responses.


13.	(Original) The non-transitory computer-readable storage medium of claim 9, wherein the method further comprises:
receiving feedback indicating whether or not the selected agent response was helpful in resolving the customer request; and
using a contrastive loss, which includes components from both positive and negative predictions, to guide a training process for a model that is used to select the relevant sentences from a customer request.


14.	(Original) The non-transitory computer-readable storage medium of claim 9, wherein the agent response comprises one or more of:
a responsive textual communication drafted by an agent; and
a responsive article.


15.	(Previously presented) The non-transitory computer-readable storage medium of claim 9, wherein the customer request includes a question from the customer about a product or a service used by the customer.


16.	(Original) The non-transitory computer-readable storage medium of claim 9, wherein the customer request comprises a ticket associated with a customer issue in a help center ticketing system.


17.	(Previously presented) A method for classifying a customer request, comprising:
receiving a customer request; 
segmenting the customer request into customer request sentences; 
encoding each customer request sentence with information sequentially collected from previously observed sentences;
using the encodings to determine probabilities that measure importance of the customer request sentences;
extracting relevant sentences from the customer request based on the probabilities; and 
using the extracted relevant sentences to classify the customer request into a customer-support topic.


18.	(Original) The method of claim 17, further comprising presenting a user interface to a customer-support agent, wherein the user interface organizes customer requests based on customer-support topics, and wherein the user interface enables the customer-support agent to perform a customer-support operation in response to a customer request.  


19.	(Original) The method of claim 18, wherein the customer-support operation includes one or more of the following:
suggesting an agent’s answer or a helpful article to the customer; 
creating, editing or deleting help center answers or articles; and
configuring a chatbot to facilitate resolving the customer request.


20.	(Previously presented) A method for summarizing a customer request, comprising:
receiving a customer request; 
segmenting the customer request into customer request sentences; 
encoding each customer request sentence with information sequentially collected from previously observed sentences;
using the encodings to determine probabilities that measure importance of the customer request sentences;
extracting relevant sentences from the customer request based on the probabilities; and
using the extracted relevant sentences to summarize the customer request.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6-20 and with respect to the prior art, the closes prior art of record does not teach or fairly suggest (by itself or in combination) a method for automatically resolving customer requests, as specifically claimed.
The prior art of record are not specifically directed to the Applicant’s claimed arrangement and method, therefore based on Applicant’s arguments, updated search and Examiner’s amendments, it has been determined that the claims are novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/31/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JI (US 2020/0293874)- This application relates generally to digital assistants and other dialog systems. More specifically, this application relates to improvements in intent detection for language understand models used in digital assistants and other dialog systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689